UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):December 27, 2015 Echo Therapeutics, Inc. (Exact name of Company as specified in its charter) Delaware 001-35218 41-1649949 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 99 Wood Avenue South., Suite 302 Iselin, NJ (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (732) 549-0128 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the Company under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers: Compensatory Arrangements of Certain Officers On December 27, 2015, the Board of Directors of Echo Therapeutics, Inc. (the “Company”) elected Dr. Elazer Edelman as a member of the Board to serve as a Class II director.Dr. Edelman was also elected as a member of the Company’s Audit Committee.In connection with his election, Dr. Edelman will receive customary compensation for non-employee directors.There are no arrangements or understandings between Dr. Edelman and any other person pursuant to which he was elected as a director of the Company, and there is no information required to be disclosed with respect to Dr. Edelman pursuant to Item 404(a) of Regulation S-K. A copy of the press release announcing the election of Dr. Edelman to the Board of Directors is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release, dated December 28, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ECHO THERAPEUTICS, INC. Dated: December 28, 2015 By:/s/ Alan W. Schoenbart Alan W. Schoenbart Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Press Release, dated December 28, 2015.
